t c summary opinion united_states tax_court sioana u and s moli ngatuvai petitioners v commissioner of internal revenue respondent docket no 10820-03s filed date sioana u and s moli ngatuvai pro_se mark howard for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners are liable for a deficiency in federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure for the taxable_year after concessions the issue for decision is whether petitioners’ gross_income for includes dollar_figure the portion of a loan discharged by the united_states department of agriculture during that taxable_year background some of the facts have been stipulated and they are so found an oral stipulation of facts and the exhibits are incorporated herein by this reference at the time of filing of their petition petitioners resided in provo utah in petitioners received a dollar_figure loan from the united_states department of agriculture usda at the time petitioners were farmers in hawaii who leased acres of land for a farming operation the loan which was secured_by the farm was to be used to make lease payments it is unclear from the record whether the lease payments were ever made respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 of dollar_figure for the taxable_year petitioners concede that they are not entitled to an ira deduction of dollar_figure for the taxable_year petitioners assert that they owned the farm that was used to secure the loan by the usda the circumstances surrounding the ownership of this farm are unclear in petitioners discontinued the farming operation and moved to utah petitioners did not make any payments on the loan on date petitioners brought suit against the usda and other parties claiming civil rights violations on date the united_states district_court for the central district of utah dismissed petitioners’ case against the usda on date the usda brought a foreclosure action against petitioners petitioners’ farm was sold at a public auction during date and the sale proceeds were applied against the outstanding balance of the loan from the usda the proceeds nevertheless were insufficient to extinguish the loan during the taxable_year the usda issued forms 1099-c cancellation of debt regarding the remaining balance of the loan petitioners did not receive the forms 1099-c petitioners own a home that they purchased in with a dollar_figure mortgage and that they estimate to be worth dollar_figure during the taxable_year petitioners also own a truck which they purchased for dollar_figure respondent concedes that this truck had negligible value in during the taxable_year petitioners owned stock that they purchased with a dollar_figure loan petitioners received a distribution of dollar_figure from wells fargo company during the taxable_year petitioners filed a form_1040 u s individual_income_tax_return for the taxable_year they did not report any income from the discharge of the loan the tax_return listed petitioner sioana u ngatuvai’s occupation as a cook and petitioner s moli ngatuvai’s occupation as a carpenter petitioners reported wages of dollar_figure of which dollar_figure was withheld for federal_income_tax social_security_tax medicare_tax and state_income_tax discussion as a general_rule the internal_revenue_code imposes a tax on the taxable_income of every individual see sec_1 sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived and further specifies that income_from_discharge_of_indebtedness is included within this broad definition sec_61 the underlying rationale for such inclusion is that to the extent a taxpayer is released from indebtedness he or she realizes an accession to income due to the freeing of assets previously offset by the liability see 284_us_1 statutory exceptions to the above rule are set forth in sec_108 sec_108 excludes from the operation of sec_61 indebtedness which is discharged in a title_11_case which is discharged when the taxpayer is insolvent the forms w-2 wage and tax statement indicate that petitioners received wages of dollar_figure which consists of qualified_farm_indebtedness or which consists of qualified_real_property_business_indebtedness sec_108 with respect to the exclusion based upon a discharge when the taxpayer is insolvent the term insolvent is defined as the excess of liabilities over the fair_market_value of assets sec_108 insolvency is determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge see id traci v commissioner tcmemo_1992_708 liabilities include excess nonrecourse debt the amount by which a nonrecourse debt exceeds the fair_market_value of the property securing the debt but only to the extent that the excess nonrecourse debt is discharged with respect to the exclusion based upon a discharge of qualified_farm_indebtedness indebtedness of a taxpayer is treated as qualified_farm_indebtedness if two conditions are satisfied first such indebtedness must be incurred directly in connection with the operation by the taxpayer of the trade_or_business_of_farming sec_108 second percent or more of the aggregate gross_receipts of the taxpayer for the taxable years preceding the taxable_year in which the discharge of such indebtedness occurs is attributable to the trade_or_business_of_farming sec_108 in general taxpayers bear the burden_of_proof with respect to whether they are entitled to an exclusion see rule a 290_us_111 exclusions from gross_income should be construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion see 111_tc_339 ndollar_figure the burden may shift to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirements under sec_7491 to substantiate items maintain required records and fully cooperate with the commissioner’s reasonable requests sec_7491 in the present case the burden_of_proof remains on petitioners since they have neither taken a position as to whether the burden_of_proof should be placed on respondent nor established that they have complied with the requirements of sec_7491 as such petitioners have failed to meet their burden that they are entitled to any of the exclusions under sec_108 there is no evidence in the record that discharge of the usda loan occurred as part of a bankruptcy proceeding or that the usda loan constitutes a qualified_real_property_business_indebtedness the record does not support a conclusion that the usda loan is a qualified_farm_indebtedness petitioners were no longer in the trade_or_business_of_farming years prior to the discharge of said loan in as required under sec_108 while the record is not clear as to the exact date of discharge and can be characterized as incomplete we are convinced that the preceding facts found by us are sufficient for us to conclude that petitioners were solvent at the time the usda loan was discharged their assets in included stock of approximately dollar_figure a home estimated to be worth dollar_figure a truck of negligible value and moneys from wages and distributions in excess of dollar_figure in comparison their liabilities in included the outstanding debt from their mortgage of dollar_figure the excess nonrecourse debt of dollar_figure from the usda loan and the dollar_figure loan used to buy stock we sustain respondent’s determination that petitioners must include dollar_figure in their gross_income for such amount representing the portion of the loan discharged by the usda reviewed and adopted as the report of the small_tax_case division the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged 88_tc_435 see also rinehart v commissioner tcmemo_2002_71 the fact that a taxpayer did not receive a form_1099 does not convert taxable_income into nontaxable income vaughn v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the accuracy-related_penalty under sec_6662
